Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art does not disclose or suggest the claimed "instrument is configured to detect change in magnetizations of one or more magnetizable components of the plurality of particles when one or more ferroelectric components in the plurality of particles rotate when exposed to an externally-applied electric field" in combination with the remaining claim elements as set forth in claims 1-7.	The prior art does not disclose or suggest the claimed "detecting, using an instrument sensitive to magnetic fields or to changes of magnetic fields, a change in magnetizations of one or more magnetizable components of the plurality of particles when one or more ferroelectric components in the plurality of particles rotate when exposed to the electric fields within the structure" in combination with the remaining claim elements as set forth in claims 8-17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Freeman et al. (US 2018/0303373 A1) teaches detecting a magnetic field from the nanoparticles influence on nearby water molecule protons.
Weinberg (US 2017/0265927 A1) teaches a spatially selective interventional neuropartical with magnetoelectric material.
Stucky et al. (US 2011/0311635 A1) teaches a hollow metal oxide sphere and nanoparticles encapsulated therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852